Citation Nr: 1705285	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  16-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a duodenal ulcer.

4.  Entitlement to service connection for hepatitis C.

5  Entitlement to service connection for a chronic liver disability, to include as secondary to hepatitis C.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to sleep apnea.
9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr.


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2015 and August 2015 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of a March 2016 substantive appeal (VA Form 9), the Veteran sought Board review of the RO's denial of his claims for service connection for sleep apnea and hypertension.  The Veteran did not request a hearing before the Board as part of this VA Form 9.  

In April 2016, the Veteran submitted a second VA Form 9.  As part of his amended VA Form 9, the Veteran sought a live videoconference hearing before the Board.  

In May 2016, the Veteran submitted a final VA Form 9.  In this VA Form 9, the Veteran sought Board review of the nine issues listed above, and reiterated his desire to testify before the Board at a live videoconference hearing.  

By letter dated May 2016, the RO informed the Veteran that he would be scheduled for a live videoconference hearing as requested. 

It does not appear that the Veteran has been scheduled for a hearing before the Board, and there is no indication that the Veteran has withdrawn his request for a live videoconference hearing.  As such, this case must be remanded to afford the Veteran the hearing he has requested.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. §§20.700(a), 20.703.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a live videoconference hearing before the Board, at the earliest opportunity, in accordance with applicable procedures.  See 38 C.F.R. §§20.700(a), 20.703.  

2.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  

3.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the claims on appeal should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





